On Petition for a Rehearing.
Elliott, J.
We have again given the evidence in the record a careful examination. As we view it, there is absolutely no conflict upon tire question as to what constituted the consideration of the promissory note upon which the appellee’s complaint is based. All the evidence supports the contention of the appellant that the consideration was that he should receive a knowledge of the manner in which certain chemical preparations were compounded. The evidence is equally conclusive that he never did receive this knowledge.
Parties have a right to fix the consideration of their contract, and if there is an entire failure or want of consideration, no recovery can be had upon the contract. In this case, the agreed consideration was the revelation to the appellant of Musser’s secret of preparing the chemical compounds manufactured by the Musser Chemical Works. This consideration the maker of the note never received, and no action can, therefore, be maintained by the payee.
It makes no difference that the note was given for another’s interest, provided the consideration was the payee’s promise to impart the secret of preparing the chemical compounds.
There is one point upon which there is a conflict, although upon that the preponderance is strongly with the appellant. The appellee swears that there was no demand for the formu*71las, while all the other witnesses swear that there was; but strong as this preponderance is, we should be compelled to decline to interfere if it were essential to the defence that a demand should be proved. We have no disposition to trench upon the rule that this court will not reverse upon the ground that the verdict is contrary to the evidence, if there is any evidence sustaining the verdict.
We think no demand was necessary. It is a familiar rule that where it plainly appears that a demand would be unavailing, or where a party by his acts waives a demand, none need be shown. The evidence in this case shows that a demand would have been unavailing.
But the case is one in which no demand is necessary, whether it would have been unavailing or not. The consideration of the note was the communication of the secret of making the chemical preparations received by Eitzer from Musser. The payee was as much bound to impart this knowledge as the merchant to deliver goods for which he has received his customer’s note. With quite as much propriety might a master, who has received from his pupil a note for teaching him some branch of mechanics, recover upon it without having rendered the stipulated services. We do not, of course, mean to say that the payee of a note is in the first instance bound to prove consideration ; nor do we mean to say that if the maker had done some act rendering it impossible for the payee to render the agreed consideration, the latter would not be entitled to recover. Neither of these questions is before us. We have in hand a case where the payee of the note was bound to teach the maker a certain mystery, and where the mystery was not taught and no excuse shown for not teaching it. The evidence shows that the maker of the note was ready and willing to receive the information bargained for; that the payee knew this; and showing this it shows a case where no formal demand was necessary.
Petition overruled.